Military Department — Health Insurance — Participation Neither the Governor nor the Adjutant General can authorize the Military Department to participate in any health insurance and/or benefits coverage plan other than as provided in the State Employees Group Health Act.  The Attorney General has had under consideration your letter dated June 3, 1968, wherein you in effect ask as follows: May the Governor or the Adjutant General authorize the Military Department of the State of Oklahoma as such to participate in a health insurance and/or benefits coverage plan other than as provided in the State Employees Group Health Act (74 O.S. 1301 [74-1301] to 74 O.S. 1314 [74-1314] (1967))? We have carefully read and considered the State Employees Group Health Act and find that it authorizes no health insurance and/or benefits coverage plan other than the plan provided for within said act itself. We have found no other authority for the Military Department as such to participate in any other health insurance and/or benefits coverage plan.  Public officers have only such authority as is conferred upon them by law, and such authority must be exercised in the manner prescribed by law. Brown v. State Election Board, Okl., 369 P.2d 140.  It is therefore the opinion of the Attorney General that neither the Governor nor the Adjutant General may authorize the Military Department of the State of Oklahoma as such to participate in any health insurance and/or benefits coverage plan other than as provided in the State Employees Group Health Act.  (W. Howard O'Bryan Jr.)